DixoN, C. J.
There can be no question as to tbe right of a judgment creditor, in a case like this, to tbe writ of mandamus to compel tbe city council to levy a tax to pay tbe judgment, provided an application sufficient in form is made. This application seems to us sufficient. Tbe only objections raade or suggested are, 1st, that a demand on tbe city council to levy tbe tax is necessary before a mandamus .can go; *260and, 2d, that it is not shown by the affidavit that the relator is the owner of the judgment. • ' -
A demand is clearly unnecessary, because it is made the duty of the city council, without it, from time to time to levy a tax sufficient to pay the interest and principal of the bonds upon which the judgment was rendered, as the same shall become due. Pr. Laws of 1856, chap. 114, sec. 5. If the act had required the council to do so upon the demand of any person interested, .then a demand would have been necessary; but not otherwise.
The affidavit shows-that the judgment has been assigned by the judgment creditor to the relator, by written assignment in possession of the affiant as the relator’s attorney. This is sufficient evidence of the relator’s ownership of the judgment — at all events until the assignment is impeached, or the contrary shown.
By the Court — Order affirmed-